                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


LINDA MARSHALL-DOOLEY,                               )
                                                     )
      Plaintiff,                                     )
                                                     )
vs.                                                  ) Case No.: 14CV1947 HEA
                                                     )
SCHENKER, INC., d/b/a D.B. SCHENKER,                 )
                                                     )
      Defendant.                                     )


                            MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion to Dismiss Plaintiff's

Complaint, [Doc. No. 3]. Plaintiff opposes the motion. In her opposition to the

Motion, Plaintiff concedes that Counts II, III and IV should be dismissed. On

April 24, 2019, the Court heard oral argument. At the hearing, Plaintiff conceded

that portions of Count I should be dismissed as well. Plaintiff announced to the

Court that the sole claim Plaintiff is pursuing is that she was discriminated against

under Title VII based on her sex for Defendant’s failure to promote her. For the

reasons set forth below, the Motion will be granted.

      Plaintiff filed suit against her former employer alleging that she was

discriminated against based on her sex by Defendant’s failure to promote her in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.
                              Facts and Background

      Plaintiff’s Amended Complaint alleges the following with respect to the

failure to promote:

      Plaintiff was hired in the summer of 2017. Upon her hire at DB Schenker,

Plaintiff noticed how dangerous the racks and pallets were. Namely, thousands of

pounds of product sat twenty to thirty feet above employees’ heads with limited, or

no, protective guards. After experiencing an injury herself in which a case of hot

sauce fell down on Plaintiff and the glass from the bottles shattered over her,

Plaintiff requested a promotion to clean the racks in order to make them more safe.

Along with only one other employee - who could not perform this job alone - she

was the only person experienced, certified, and qualified to perform the work

involved in the promotion she proposed. However, four male employees were

promoted to this position instead of her, despite their lack of qualification and

training in the position. Two of the four male employees who were promoted

received a substantial raise for working this position.

      Nevertheless, Plaintiff still continually communicated how dangerous the

racks were. In one instance of many, on October 9, 2017, Plaintiff explained to a

Human Resources Representative the dangers of the rack system. A roundtable

discussion was instituted to see what could be done because, right around that




                                          2
same time period, a case had fallen down and knocked out an employee’s teeth.

Nothing significant, if anything at all, was done about the dangerous rack system.

Plaintiff continued to ask for a promotion in order to do what she could to increase

the limited safety of the racking system, even until January 2018. She was denied

this promotion every time she asked.

      On February 20, 2018, Plaintiff arrived to work at 5:55 a.m. Plaintiff

informed her supervisor that she had a personal appointment and would be leaving

work at around noon that day. To this, Plaintiff’s supervisor asked if she would

like to use her sick time so that she could still be paid. Plaintiff agreed to this offer.

That day, during the safety meeting that Plaintiff had every morning, Plaintiff was

informed that there were 26 “push throughs,” or a pallet of cases which weigh

between 500 and 1,500 pounds. To this, Plaintiff had an idea: a. In the aisles of the

warehouse, “case pickers” go from rack to rack to pick products for customer

orders; b. however, in the aisles in which these “case pickers” work, nothing

stopped pallets from falling on employees from as high as 20 to 30 feet above the

“case pickers;” c. in the double-aisles, though, there is safety guarding to avoid an

accident with “push throughs;” d. thus, Plaintiff suggested that the “case pickers”

pick from double-aisles rather than the single-aisles, in order to avoid accident.

Plaintiff’s supervisor essentially ignored this idea, merely suggesting that

employees should just be “more careful.” Another employee, however, made the


                                            3
comment that the racks - which held thousands of pounds of product from 20 to 30

feet up - were installed in a rush and improperly. Since installation, the safety issue

had not been adequately corrected, if corrected at all. Plaintiff’s supervisor said

that a safer installation would happen but would “take a while.” Plaintiff

responded asking if it was really true that they worked for a million dollar

company but the company “would rather kill innocent employees than have case

pickers in double-aisles instead of single?” Plaintiff’s supervisor ignored the

question, and asked of the other employees if there were any more questions;

everyone went to work after no one asked further questions.

      As later events illustrate, Defendant decided then to retaliate against Plaintiff

for raising such questions. Later that same day, February 20, 2018, at

approximately 11:55 a.m., Plaintiff’s supervisor informed Plaintiff that she was

reported for driving over a shrink wrap machine. Plaintiff responded that it was

not possible for her to drive over a shrink wrap machine; she explained that her

truck would tilt over first and the operator of this truck would definitely know if

there was a problem. Other employees were around Plaintiff as she completed her

shift and verified that it was false that she drove over a shrink-wrapping machine.

At approximately 12:10 p.m. that same day, Plaintiff was then asked to come to the

front office for a drug test, to which Plaintiff agreed. Plaintiff again informed her

supervisor that she should have already left for her appointment but, assuming the


                                           4
process would be quick, agreed to work the drug test into her schedule. However,

Plaintiff’s supervisor asked Plaintiff to get in a cab and take the drug test off-site.

Plaintiff said that she could take the drug test paperwork with her and take the test

immediately after her appointment. Plaintiff’s supervisor refused. Plaintiff said

that she could take the drug test the following day. Plaintiff’s supervisor again

refused and said that he would commence an “investigation.”

      The following day, Plaintiff was terminated from her job allegedly for

“failing to take a drug test,” despite that Plaintiff agreed - multiple times - to do so.

At the time of Plaintiff’s discharge from employment, Plaintiff had more seniority

and more qualification than various male employees that Defendant promoted. The

Plaintiff’s sex (female) was a substantial factor, if not the motivating factor, in

Defendant’s decision to deny promotion to Plaintiff and terminate Plaintiff, in

violation of Title VII of the Civil Rights Act of 1964.

                                      Discussion

                            Motion to Dismiss Standard

      The purpose of a motion to dismiss for failure to state a claim is to test the

legal sufficiency of the complaint. To survive a motion to dismiss pursuant to Rule

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.544, 570


                                            5
(2007)). A plaintiff need not provide specific facts in support of his allegations,

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam), but “must include

sufficient factual information to provide the ‘grounds’ on which the claim rests,

and to raise a right to relief above a speculative level.” Schaaf v. Residential

Funding Corp., 517 F.3d 544, 549 (8h Cir. 2008) (citing Twombly, 550 U.S. at 555

& n.3). This obligation requires a plaintiff to plead “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. A complaint “must contain either direct or

inferential allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” Id. at 526 (quoted case omitted). This

standard “simply calls for enough facts to raise reasonable expectation that

discovery will reveal evidence of [the claim or element].” Id. at 556.

      On a motion to dismiss, the Court accepts as true all of the factual

allegations contained in the complaint, even if it appears that “actual proof of those

facts is improbable” id., and reviews the complaint to determine whether its

allegations show that the pleader is entitled to relief. Id. at 555-56. The principle

that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Iqbal, 556 U.S. at 678-79 (stating “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice”). Although legal conclusions can provide the


                                           6
framework for a complaint, they must be supported by factual allegations. Id. at

679. Plausibility is assessed by considering only the materials that are “necessarily

embraced by the pleadings and exhibits attached to the complaint[.]” Whitney v.

Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoted case omitted). The

plausibility of the plaintiff’s claim is reviewed “as a whole, not plausibility of each

individual allegation.” Zoltek Corp. v. Structural Polymer Grp., 592 F.3d 893, 896

n.4 (8th Cir. 2010).

      Defendant takes issue with Plaintiff’s claim that her sex was “a substantial

factor, if not the motivating factor” in the denial of promotions. The Court agrees

that the applicable test is whether Plaintiff’s sex was the motivating factor in the

denial of promotions. While the wording of the allegation is subject to varying

interpretations, i.e., the allegation can be read as a substantial factor being

secondary to the motivating factor, or the allegation can be read as if sex was not

the motivating factor, it was a substantial factor, construing the pleadings in the

light most favorable to Plaintiff, it cannot be definitively concluded that Plaintiff

has not alleged that her sex was the motivating factor in the denial of promotions.

      The more significant failure of the Complaint, however, is Plaintiff’s failure

to include sufficient facts to set forth a plausible claim. Plaintiff merely states that

she was denied “promotions.” Nowhere does Plaintiff indicate what jobs to which

she applied and was denied. Nor does Plaintiff set out sufficient facts of male


                                            7
employees being promoted to positions to which Plaintiff applied and was denied

the promotion. Plaintiff’s vague references to promotions and “four male

employees who were less qualified and had less training” do not provide enough

factual information for Defendant to respond.

      To establish a prima facie claim for discrimination based on sex, the

Plaintiff must prove that: (1) she was a member of a protected class; (2) she was

qualified for her job; (3) she suffered an adverse employment action; and (4) there

are facts that give rise to an inference of unlawful gender discrimination. Fiero v.

CSG Systems, Inc., 759 F.3d 874, 878 (8th Cir. 2014)(citing Wells v. SCI Mgmt,

L.P., 469 F.3d 697, 700 (8th Cir. 2006).

      The insufficiency of Plaintiff’s Complaint rings loudly with a lack of

articulation of the positions she sought and that she was qualified for those

positions. Moreover, Plaintiff fails to set out any facts to show the males that

were allegedly promoted were similarly situated to Plaintiff. To raise an inference

of unlawful gender discrimination, the Plaintiff must show that she was treated

differently from similarly situated male employees. See, Bearden v. International

Paper Co., 529 F.3d 828 (8th Cir. 2008)(citing Wells, 469 F.3d at 701).

                                    Conclusion

      For the reasons set forth above, Defendant’s Motion to Dismiss Plaintiff’s

Complaint is well taken.


                                           8
      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 3], is GRANTED.

      IT IS FURTHER ORDERED that this matter is Dismissed.

      IT IS FURTHER ORDERED that Plaintiff is granted 14 days from the

date of this Opinion, Memorandum and Order to file an Amended Complaint with

respect to her failure to promote sex discrimination claim.

      Dated this 16th day of May, 2019.




                                       ___________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                          9
